                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ANDRE LAMAR JACKSON,
                       Plaintiff,                      Case No. 1:21-cv-229

v.                                                     Honorable Paul L. Maloney

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Oaks Correctional Facility (ECF) in Manistee, Manistee County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues the Michigan Department
of Corrections (MDOC), Oaks Correctional Facility Staff, Corrections Officer M. Mayhew,

Warden L. Parish, John Doe #1, John Doe #2, and John Doe #3.

               Plaintiff alleges that on May 17, 2020, he was placed in quarantine in a cell with

another prisoner due to possible COVID-19 exposure. Plaintiff states that the cell was not clean

and that he was denied cleaning supplies. Plaintiff’s meals were placed on the floor May 17, 18,

19, and 20 of 2020. When Plaintiff asked to grieve the issue, he was told that this was the way

things were done in quarantine and that he could not file a grievance. Plaintiff states that he was

denied phone usage so he could not call his family, and that staff would not call his emergency

contact to let them know that Plaintiff was okay.

               On May 27, 2020, Defendant Mayhew told Plaintiff to push the call light for a

shower. Plaintiff and his cellmate pushed the light repeatedly, but were never taken out for a

shower. Plaintiff alleges that it was three days before he was allowed a shower. Plaintiff was

again denied the opportunity to file a grievance.

               Plaintiff asserts that his treatment constituted cruel and unusual punishment.

Plaintiff seeks damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim
                                                    2
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Defendants MDOC & ECF

                Plaintiff may not maintain a § 1983 action against either the MDOC or ECF. ECF

is a subdivision of the MDOC, which itself is a subdivision of the State of Michigan. Regardless

of the form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98–101 (1984), superseded by statute on other grounds, 28 U.S.C.
                                                   3
§ 1367; Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th

Cir. 1994). Congress has not expressly abrogated Eleventh Amendment immunity by statute,

Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of Michigan has not consented to civil

rights suits in federal court. Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986). In numerous

opinions, the Sixth Circuit has specifically held that the MDOC is absolutely immune from a

§ 1983 suit under the Eleventh Amendment. See, e.g., Harrison v. Michigan, 722 F.3d 768, 771

(6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962 (6th Cir. 2013); McCoy v.

Michigan, 369 F. App’x 646, 653–54 (6th Cir. 2010).

               In addition, the State of Michigan (acting through its subdivisions the MDOC and

ECF) is not a “person” who may be sued under § 1983 for money damages. See Lapides v. Bd. of

Regents, 535 U.S. 613, 617 (2002) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66

(1989)); Harrison, 722 F.3d at 771. Therefore, Plaintiff’s claims against the MDOC and ECF are

also properly dismissed for failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B)(iii),

1915A(b), and 42 U.S.C. § 1997e(c).

       Eighth Amendment

               Plaintiff alleges that Defendants subjected him to conditions that constituted cruel

and unusual punishment in violation of the Eighth Amendment. The Eighth Amendment imposes

a constitutional limitation on the power of the states to punish those convicted of crimes.

Punishment may not be “barbarous,” nor may it contravene society’s “evolving standards of

decency.” Rhodes v. Chapman, 452 U.S. 337, 345–46 (1981). The Amendment, therefore,

prohibits conduct by prison officials that involves the “unnecessary and wanton infliction of pain.”

Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S. at 346).

The deprivation alleged must result in the denial of the “minimal civilized measure of life’s

necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600–01 (6th Cir.
                                                 4
1998). The Eighth Amendment is only concerned with “deprivations of essential food, medical

care, or sanitation” or “other conditions intolerable for prison confinement.” Rhodes, 452 U.S. at

348 (citation omitted). Moreover, “[n]ot every unpleasant experience a prisoner might endure

while incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey, 832 F.2d at 954. “Routine discomfort is ‘part of the penalty that criminal

offenders pay for their offenses against society.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992)

(quoting Rhodes, 452 U.S. at 347). As a consequence, “extreme deprivations are required to make

out a conditions-of-confinement claim.” Id.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479–80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at

834; Helling, 509 U.S. at 35–37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually




                                                  5
knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.

               Plaintiff’s allegations concern incidents which happened between May 17, 2020,

and May 29, 2020. Plaintiff alleges that while he was on quarantine, he and another prisoner were

placed in an unclean cell, were denied cleaning materials, and his meals were placed on the floor

for four consecutive days. Plaintiff also was denied phone usage while on quarantine, so he was

unable to call his family and let them know about his circumstances. Plaintiff was denied showers

for three days, and was confined to his cell for 23 hours and thirty minutes each day. When

Plaintiff complained about the conditions of his confinement and requested a grievance form, he

was told that this was just the way it was on quarantine and he could not grieve the situation.

               Although it is clear that Plaintiff was denied certain privileges as a result of his

quarantine, he does not allege or show that he is being denied basic human needs and requirements.

The Sixth Circuit has held that without a showing that basic human needs were not met, the denial

of privileges as a result of administrative segregation cannot establish an Eighth Amendment

violation. See Evans v. Vinson, 427 F. App’x 437, 443 (6th Cir. 2011); Harden-Bey v. Rutter, 524

F.3d 789, 795 (6th Cir. 2008). Moreover, Plaintiff cannot bring an Eighth Amendment claim for

emotional or mental damages because he does not allege a physical injury. See 42 U. S.C.

§1997e(e); see also Hudson, 503 U.S. at 5; Harden-Bey, 524 F.3d at 795. As a result, Plaintiff

fails to state an Eighth Amendment claim against Defendants.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.
                                                 6
§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    July 6, 2021                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                  7
